Citation Nr: 1631444	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-27 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 30 percent for peripheral neuropathy of the median nerve of the right upper extremity (major), associated with the Veteran's diabetes mellitus.  

3.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the ulnar nerve of the right upper extremity for the period of July 28, 2011 through August 25, 2015 and in excess of 10 percent thereafter, associated with the Veteran's diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the median nerve of the left upper extremity, associated with the Veteran's diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the ulnar nerve of the left upper extremity for the period of July 28, 2011 through August 25, 2015 and in excess of 10 percent thereafter, associated with the Veteran's diabetes mellitus.

6.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the sciatic nerve of the right lower extremity, associated with the Veteran's diabetes mellitus.

7.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the sciatic nerve of the left lower extremity, associated with the Veteran's diabetes mellitus.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 27, 2012.  


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to August 1969, with service in the Republic of Vietnam during that time from August 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In the June 2012 rating decision, the AOJ awarded service connection for the Veteran's diabetes mellitus and the peripheral neuropathy of the sciatic and median nerves of the bilateral lower and upper extremities, respectively; all of those awards were the percentages noted above and began July 28, 2011, the date the Veteran's service connection claim was received.  The Veteran timely appealed those decisions.  

In August 2015 rating decision, the AOJ awarded service connection for peripheral neuropathy of the ulnar nerves of the bilateral upper extremities, associated with the Veteran's diabetes.  Ten percent evaluations were assigned to those disabilities, effective August 26, 2015 - the date of the Veteran's most recent VA examination.  TDIU was also awarded in that rating decision, beginning June 27, 2012.  The Board has jurisdiction over those matters as they are part and parcel of the claim for increased evaluation of diabetes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1); Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a final matter, the Veteran initially requested a Board hearing before a Veterans Law Judge in his September 2013 substantive appeal, VA Form 9, respecting his increased evaluation claim for diabetes mellitus.  The Veteran was scheduled for a July 2015 Board hearing and informed of that hearing in a May 2015 letter.  The Veteran failed to report for that hearing, and as of this decision, has not requested to reschedule that hearing and shown good cause for failing to report to his previously-scheduled Board hearing.  Accordingly, the Board deems the Veteran's hearing request withdrawn at this time and will proceed with adjudication of his claim.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetes mellitus, type II, necessitated treatment by restricted diet, oral hypoglycemic agents (Metformin), and insulin injections; however, his diabetes did not require regulation of his activities during the appeal period, nor did he have episodes of ketoacidosis or hypoglycemia that required hospitalization, or progressive weight or strength loss as a result of his diabetes.  

2.  The Veteran is right hand dominant.  

3.  Throughout the appeal period, the Veteran's median and sciatic nerves of his bilateral upper and lower extremities were shown to have moderate incomplete paralysis of those respective nerves; severe incomplete paralysis or complete paralysis of those nerves was not shown at any time throughout the appeal period.  

4.  For the period prior to August 26, 2015, the Veteran's ulnar nerves of his bilateral upper extremities were not shown to be affected by his diabetes.

5.  Beginning August 26, 2015, the Veteran's bilateral ulnar nerves were shown to have mild incomplete paralysis as a result of his diabetes.  

6.  The Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a) beginning July 28, 2011, the date he filed his claim for service connection for diabetes mellitus, type II.  

7.  The Veteran's diabetes and associated peripheral neuropathy of the bilateral upper and lower extremities has rendered him unable to secure and follow a substantially gainful occupation since service connection was established on July 28, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent evaluation for the Veteran's diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent evaluation for the Veteran's peripheral neuropathy of the median nerve of the right upper extremity (major) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), Diagnostic Code 8515 (2015).

3.  The criteria for an initial evaluation in excess of 20 percent evaluation for the Veteran's peripheral neuropathy of the median nerve of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), Diagnostic Code 8515 (2015).

4.  For the period prior to August 26, 2015, the criteria for an initial compensable evaluation for the Veteran's peripheral neuropathy of the ulnar nerve of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ .1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), Diagnostic Code 8516 (2015).

5.  For the period prior to August 26, 2015, the criteria for establishing an initial compensable evaluation for the Veteran's peripheral neuropathy of the ulnar nerve of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ .1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), Diagnostic Code 8516 (2015).

6.  For the period beginning August 26, 2015, the criteria for establishing an initial evaluation in excess of 10 percent for the Veteran's peripheral neuropathy of the ulnar nerve of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ .1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), Diagnostic Code 8516 (2015).

7.  For the period beginning August 26, 2015, the criteria for establishing an initial evaluation in excess of 10 percent for the Veteran's peripheral neuropathy of the ulnar nerve of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), Diagnostic Code 8516 (2015).

8.  The criteria for establishing an initial evaluation in excess of 20 percent evaluation for the Veteran's peripheral neuropathy of the sciatic nerve of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ .1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), Diagnostic Code 8520 (2015).

9.  The criteria for establishing an initial evaluation in excess of 20 percent evaluation for the Veteran's peripheral neuropathy of the sciatic nerve of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), Diagnostic Code 8520 (2015).

10.  The criteria for a TDIU have been met, beginning July 28, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice with the Veteran's Fully Developed Claim, VA Form 21-526EZ, for service connection for his diabetes mellitus, type II.  The Veteran was additionally given notice respecting TDIU and increased evaluation claims in a November 2012 letter.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records, as well as records associated with his claims for disability benefits from the Social Security Administration (SSA) from 2003 and 2008, are associated with the claims file; several of those documents were in Spanish and have been translated prior to adjudication of the case.  VA provided relevant examinations in January 2012 and August 2015, and as discussed in below, those examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Analysis of Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran initially filed his claim for service connection for diabetes mellitus, on July 28, 2011; service connection for diabetes mellitus and associated peripheral neuropathy of the median and sciatic nerves of the bilateral upper and lower extremities was awarded in a June 2012 rating decision, effective July 28, 2011.  According to the most recent codesheet, the assigned disability ratings for those disabilities are as follows: 20 percent disabling for diabetes mellitus, type II, under Diagnostic Code 7913; 30 percent for peripheral neuropathy of the median nerve of the right upper extremity and 20 percent for the median nerve of the left upper extremity under Diagnostic Code 8515; and, 20 percent for peripheral neuropathy of the sciatic nerves of the bilateral lower extremities under Diagnostic Code 8621.  

Also, as noted above, in a September 2015 rating decision, service connection for peripheral neuropathy of the ulnar nerves of the bilateral upper extremities was awarded with a 10 percent evaluation for each nerve under Diagnostic Code 8516 beginning August 26, 2015.  

Under Diagnostic Code 7913, a 10 percent evaluation is warranted when diabetes mellitus, type II, is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  This is so for the 40, 60, and 100 percent evaluations.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).

Additionally, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.

Moreover, a note following Diagnostic Code 7913 states that compensable complications of diabetes are to be separately evaluated unless those complications are part of the criteria used to support a 100 percent evaluation for diabetes mellitus; noncompensable complications, however, are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In compliance with that provision, the Veteran has been separately evaluated for his bilateral upper and lower extremity peripheral neuropathy associated with his diabetes mellitus, as complications of that disability, as noted above.  The Veteran has been separately evaluated as 10 percent disabling for right and left lower extremity peripheral neuropathy, respectively, since that date.  

Regarding the peripheral neuropathy, under Diagnostic Code 8515, which has the criteria for rating injuries to the median nerve, a 10 percent evaluation is warranted for mild incomplete paralysis of either the major or the minor extremity.  Moderate incomplete paralysis warrants a 30 percent for the major extremity and 20 percent for the minor extremity.  Severe incomplete paralysis warrants 50 percent for the major extremity and 40 percent for the minor extremity.  A 70 percent for the major extremity or 60 percent for the minor extremity is warranted for complete paralysis, described as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  See 38 C.F.R. §4.124(a), Diagnostic Code 8515.  

Under Diagnostic Code 8516, which provides the criteria for rating injuries to the ulnar nerve, a 10 percent evaluation is warranted for mild incomplete paralysis of either the major or the minor extremity.  Moderate incomplete paralysis warrants a 30 percent for the major extremity and 20 percent for the minor extremity.  Severe incomplete paralysis warrants 40 percent for the major extremity and 30 percent for the minor extremity.  A 60 percent for the major extremity or 50 percent for the minor extremity is warranted for complete paralysis, described as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8516.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  In this case, the Veteran's right upper extremity has been found to be his major or dominant extremity for purposes of evaluation.  

As a final initial matter, the Board notes that the Veteran's most recent codesheet lists the Veteran's sciatic nerve as rated under Diagnostic Code 8621, for neuritis of the external common popliteal nerve, rather than neurologic disability of the sciatic nerve, which is evaluated under Diagnostic Codes 8520, 8620 and 8720.  The Board therefore finds that the codesheet is in error with respect to the Diagnostic Code used to evaluate the Veteran's sciatic nerves.  The Board will proceed to analyze the Veteran's peripheral neuropathy of the sciatic nerves under Diagnostic Code 8520 rather than 8621.  

Under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent rating is warranted for a mild incomplete paralysis/neuritis.  Moderate incomplete paralysis/neuritis warrants a rating of 20 percent.  Moderately severe incomplete paralysis/neuritis warrants a 40 percent evaluation.  Severe incomplete paralysis/neuritis, with marked muscular atrophy, warrants a 60 percent evaluation.  And finally, complete paralysis/neuritis, defined as: the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost, warrants an 80 percent evaluation.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2015).  

On appeal, the Veteran has asserted that he should be assigned a 40 percent evaluation for his diabetes because he uses insulin to treat that condition.  The Veteran has also generally averred that he should be rated higher for his peripheral neuropathy disabilities.  Finally, the Veteran has asserted that he has been unable to work as a result of his diabetes and associated peripheral neuropathy throughout the appeal period.  

Turning to the evidence of record, the Veteran was seen by VA for treatment of his diabetes in June 2011.  At that time, the Veteran was shown to be prescribed Metformin and insulin for his diabetes.  The Veteran reported that he exercised daily-jogging, walking and weightlifting.  After examination, the Veteran was noted to have uncontrolled diabetes requiring an increase in insulin.  He was encouraged to lose weight and the examiner emphasized compliance with his diet restrictions due to diabetes.  

The Board has reviewed the other VA treatment records of record through March 2015; those records generally demonstrate similar findings as noted in the June 2011 treatment record.  There was no notation in his VA treatment records of any regulation of activities; instead, the Veteran was encouraged throughout those records to exercise and lose weight.  

The Veteran underwent a VA examination of his diabetes in January 2012.  That examiner noted that the Veteran had a diagnosis of diabetes mellitus, type II, since 2008.  The Veteran reported a history of initial treatment with diet and exercise; however, by April 2010, he had been prescribed insulin therapy with good tolerance.  The Veteran reported good compliance with exercises and he was trying to adhere to a better diabetic diet at that time.  His exercise routine included walking or jogging for an hour at least three times a week and occasional weightlifting.  He reported poor glycemic control.  He also complained of constant numbness in his hands and feet, intermittently in the tips of his toes and an intermittent electric sensation in his thumbs bilaterally.  The Veteran had hypertension since 2010, although he denied any history of renal failure, proteinuria, nephropathy, angina, myocardial infarctions, coronary artery disease, hypertensive heart disease, cardiomegaly, or congestive heart failure.  

The examiner noted that the Veteran was treating his diabetes with a prescribed oral hypoglycemic agent (Metformin) and more than one insulin injection a day.  The examiner, however, noted that the Veteran did not require the regulation of activities as a part of his medical management of his diabetes at that time.  The Veteran saw a diabetic care provider less than two times a month and had no episodes of ketoacidosis or hypoglycemia requiring hospitalizations within the last year.  The Veteran also had not had any progressive unintentional weight loss or progressive loss of strength due to his diabetes.  The examiner noted that the Veteran had diabetic peripheral neuropathy, although there were no nephropathy or retinopathy complications.  The examiner noted that the most recent A1C reading was 9.2 and fasting plasma glucose reading was 150, both obtained in September 2014.  The examiner concluded that the Veteran's diabetes did not impact his ability to work.  

Regarding his peripheral neuropathy, the examiner noted the Veteran's dominant hand was his right hand.  The Veteran reported moderate intermittent pain (usually dull) and numbness in all of his extremities; he denied any constant pain or paresthesias and/or dysesthesias.  On examination, the Veteran's strength of his extremities was normal.  The Veteran had decreased reflexes bilaterally, except for in his bilateral brachioradialis which was normal.  Light touch/monofilament testing was normal except for being decreased in his feet and toes.  Position and vibration senses were normal.  The Veteran did not have any muscle atrophy or trophic changes of the skin.  With regards to specific nerves, the examiner found that the Veteran's radial, median and ulnar nerves of his bilateral upper extremities were normal, as were the bilateral sciatic and femoral (anterior crural) nerves of his lower extremities.  EMG testing was not performed.  The examiner explained that the Veteran's peripheral neuropathy did not impact his ability to work.  

In the Veteran's June 27, 2012 notice of disagreement with his initial evaluations assigned in the June 2012 rating decision, he reported that his diabetes and diabetic complications made him unable to work.  In a November 2012 Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran stated that he last worked as an electro-mechanic in 2010; he reported he was unable to work as a result of his diabetes and associated neuropathy.  The Veteran further reported that he completed his junior year of high school only and had not had any further specialized training or education since that time.  

In a December 2012 VA addendum opinion, the January 2012 examiner concluded that based on review of the claims file, medical files, her previous examination and interview respecting his diabetes and associated peripheral neuropathy, the Veteran was "able to obtain, perform and secure a regular work duty, in order to obtain and secure a financial gainful occupation."  

The Veteran underwent another VA examination of his diabetic neuropathy on August 26, 2015.  During that examination, the Veteran was noted as being right hand dominant.  The Veteran reported moderate constant pain and numbness in all of his extremities, as well as moderate left upper extremity and mild bilateral lower extremity paresthesias and/or dysesthesias; the Veteran denied any intermittent pain of his extremities.  He also reported mostly nocturnal cramps of his bilateral lower extremities, worse in his left lower extremity.  

On examination, the Veteran's strength and reflexes were normal.  Light touch/monofilament testing was normal in the bilateral shoulder and inner/outer forearms, decreased in the bilateral hand/fingers and knees/thighs, and absent in the bilateral ankles/lower legs and feet/toes.  His position sense was decreased with his bilateral upper extremities and absent with his bilateral lower extremities.  He also had a decreased vibration sensation in the upper extremities; vibration sense was absent in his lower extremities.  The Veteran did not have muscle atrophy.  The examiner noted trophic changes, including shiny pretibials and loss of body hair.  Regarding particular nerves affected, the examiner noted normal radial nerves, bilateral moderate incomplete paralysis of the median nerves, and mild incomplete paralysis of the ulnar nerves, bilaterally, of the Veteran's upper extremities.  The Veteran had normal femoral (anterior crural) and moderate incomplete paralysis of the sciatic nerves, bilaterally, of his bilateral lower extremities.  EMG testing was not performed.  

With regards to functional impact, the examiner stated that the Veteran used to work as a mechanical technician and quit due to problems experienced when handling objects and instruments; he could not feel well with his hands and objects fell from his hands frequently.  He was unable to stand for prolonged periods of time or assume cramped positions due to the discomfort produced by his neuropathy.  The Veteran also claimed to have imbalance due to instability of his legs when standing and walking.  Based on these impacts, the examiner opined that the Veteran was not able to obtain, secure and hold a regularly-scheduled full-time job as he did in the past.  

Finally, the Board has reviewed the Veteran's SSA records which are associated with the claims file.  Those records, however, generally do not demonstrate any treatment for or notation of diabetes, instead focusing on the Veteran's nonservice-connected lumbar spine and psychiatric disorders.

Based on the foregoing evidence, the Board finds that increased evaluations for the Veteran's diabetes and associated peripheral neuropathy disabilities are not warranted throughout the appeal period; however, the Board finds that entitlement to TDIU is warranted for beginning July 28, 2011.  

Throughout the appeal period, the Veteran is shown to be prescribed oral hypoglycemic agents, insulin injections, and a restricted diet.  Such prescriptions are shown in the Veteran's VA treatment records and in his VA examinations.  However, in order to get an increased evaluation, the Veteran must also demonstrate a regulation of activities, in addition to prescription of insulin.  

The Veteran is not shown to have any regulation of activities throughout the appeal period; in fact, throughout the Veteran's VA treatment records, he is encouraged to increase his exercise in order to lose weight.  Moreover, the evidence does not demonstrate any hypoglycemic or ketoacidosis episodes that required hospitalization, or any evidence of progressive weight or strength loss due to the Veteran's diabetes.  Accordingly, the Board must deny an increased evaluation for the Veteran's diabetes mellitus, type II, throughout the appeal period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Respecting the median and sciatic nerves of the bilateral upper and lower extremities, the Board finds that an evaluation in excess of those already assigned is not warranted in this case.  Specifically, the Board notes that the evidence throughout the appeal period demonstrates no more than moderate symptomatology associated with those nerves.  The Veteran complained of moderate symptomatology in the January 2012 examination, and the August 2015 examiner found the severity of those nerves to be moderate incomplete paralysis.  There is no evidence of severe symptomatology/incomplete paralysis or complete paralysis of those nerves throughout the appeal period.  

As to the Veteran's ulnar nerves, the first evidence of any neurological effect of that nerve is in the August 26, 2015 examination; prior to that date, there is no evidence to demonstrate that the Veteran's bilateral ulnar nerves were at all affected by his diabetes.  Accordingly, prior to that date, the Board cannot award any compensable evaluation for the Veteran's ulnar nerves.  

Beginning August 26, 2015, however, the evidence demonstrates that the Veteran's ulnar nerves most closely approximated to mild incomplete paralysis of those nerves.  The August 2015 examiner's opinion is the most probative evidence of record.  

Accordingly, based on all of the foregoing findings, including handedness as noted above, higher evaluations than those assigned for the Veteran's peripheral neuropathy of the median and ulnar nerves of the bilateral upper extremities and sciatic nerves of the bilateral lower extremities is not warranted by the evidence of record at this time.  See 38 C.F.R. § 4.124(a), Diagnostic Codes 8515, 8516, 8520.

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's diabetes mellitus and associated peripheral neuropathy disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the criteria for the Veteran's diabetes contemplates treatment of that disability, including restricted diet and medications such as Metformin and insulin injections, as well as regulation of his activities, episodes of hospitalization due to ketoacidosis and hypoglycemia, and progressive weight or strength loss due to his diabetes.  With regard to the peripheral neuropathy, the relative severity of those disabilities as shown by both objective and subjective complaints, including loss of use as a result of total/complete paralysis of those particular nerves, was contemplated.  For these reasons, as the rating schedule is adequate to evaluate the gastric disability, referral for extraschedular consideration is not in order.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has no additional service-connected disabilities beyond his diabetes and associated peripheral neuropathy of the bilateral upper and lower extremities.  Therefore, no collective effect analysis is warranted in this case.  

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, turning to the claim for TDIU, VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The extraschedular subsection explains that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015).

In this case, the Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a) since July 28, 2011, the date on which he was awarded service connection for his diabetes and associated median and sciatic nerve peripheral neuropathy disabilities.  However, the AOJ has only assigned a TDIU beginning June 27, 2012.  The Board notes that date corresponds with the date on which the Veteran submitted his notice of disagreement with his assigned evaluations for those disabilities and the date on which he first indicated that he was unemployable as a result of his diabetes and associated neurological disabilities.  

In this case, the evidence does not indicate that the Veteran became unable to work as a result of his diabetes on June 27, 2012; rather, the Veteran had not worked since 2010, which is prior to receipt of his claim for service connection.  Moreover, the August 2015 examiner's opinion-which is the opinion on which the award of TDIU is predicated in order to award TDIU as of June 27, 2012-indicated that the Veteran quit his job as a result of his inability to perform his mechanic job due to his neuropathy, both as a result of it affecting his ability to stand and walk as well as to perform fine motor skills with his upper extremities.  

The Veteran's TDIU claim is part and parcel to the disagreement with the initial rating assigned for his diabetes and associated neurological disabilities.  The medical evidence shows that his disabilities have rendered him unemployable from no later than the date of his claim that resulted in the grant of service connection for his diabetes.  Consequently, the Board therefore awards TDIU beginning July 28, 2011-the date on which the Veteran submitted his claim of service connection for diabetes and the date on which he is schedularly eligible for TDIU in this case.  

In so reaching the above conclusions, the Board finds that there is no reasonable doubt to be resolved as to any determination made in this decision.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.  

An initial evaluation in excess of 30 percent for peripheral neuropathy of the right median nerve of the upper extremity (major) is denied.  

An initial evaluation in excess of 20 percent for peripheral neuropathy of the left median nerve of the upper extremity is denied.  

An initial compensable evaluation prior to August 26, 2015, for peripheral neuropathy of the right ulnar nerve of the upper extremity is denied.  

An initial compensable evaluation prior to August 26, 2015, for peripheral neuropathy of the left ulnar nerve of the upper extremity is denied.

An initial evaluation in excess of 10 percent, for the period beginning August 26, 2015, for peripheral neuropathy of the right ulnar nerve of the upper extremity is denied.

An initial evaluation in excess of 10 percent, for the period beginning August 26, 2015, for peripheral neuropathy of the left ulnar nerve of the upper extremity is denied.

An initial evaluation in excess of 20 percent for peripheral neuropathy of the right sciatic nerve of the lower extremity is denied.

An initial evaluation in excess of 20 percent for peripheral neuropathy of the left sciatic nerve of the lower extremity is denied.

Entitlement to TDIU beginning July 28, 2011 is granted, subject to the regulations governing payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


